
	
		I
		111th CONGRESS
		1st Session
		H. R. 1716
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2009
			Mr. Hill (for
			 himself, Mr. Adler of New Jersey,
			 Mr. Carson of Indiana,
			 Mr. Burton of Indiana,
			 Mr. Donnelly of Indiana,
			 Mr. Visclosky, and
			 Mr. Stupak) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  deduction for real property taxes on the principal residences to all
		  individuals whether or not they itemize other deductions.
	
	
		1.Short titleThe Act may be cited as the
			 Property Tax Relief Act of
			 2009.
		2.Deduction for
			 real property taxes on principal residences allowed to all individuals whether
			 or not they itemize other deductions
			(a)In
			 generalSubsection (a) of section 62 of the Internal Revenue Code
			 of 1986 (defining adjusted gross income) is amended by inserting after
			 paragraph (21) the following new paragraph:
				
					(22)Principal
				residence real property taxesThe deduction allowed by section 164(a)(1)
				for State and local real property taxes on any residence allocable to the
				period during the taxable year that the residence is owned and used by the
				taxpayer as the taxpayer's principal residence (within the meaning of section
				121).
					.
			(b)No effect on
			 computation of alternative minimum taxable incomeThe last
			 sentence of subparagraph (A) of section 56(b)(1) of such Code is amended by
			 inserting before the period (other than the amount allowable under
			 section 62(a)(22)).
			(c)Conforming
			 amendmentsSection 63(c) of such Code is amended—
				(1)in paragraph (1)
			 by striking subparagraph (C) and redesignating subparagraphs (D) and (E) as
			 subparagraphs (C) and (D), respectively, and
				(2)by striking
			 paragraph (7) and redesignating paragraphs (8) and (9) as paragraphs (7) and
			 (8), respectively.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
